 In the Matter of SWIFT & COMPANY, DOING BUSINESS AS JOHN P. SQUIRECOMPANYandUNITED PACKINGHOUSE WORKERS OF AMERICA C. I. 0.,LOCAL 165'Case No. 1-R-1817.-Decided April 25, 1944Mr. Putnam B. Smith,of Boston, Mass.,for the Company.GrantcCAngoff,byMr.Harold B. Roitman,of Boston,Mass., forthe C. I. 0.Mr. Aaron Velleman,of Boston,Mass.,for the A. F. L.Mr. David V.Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Packinghouse Workers ofAmerica, C. I. 0.,1 herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of John P. Squire Company,2 Cambridge, Massachusetts,herein called the Company, the National Labor Relations Board pro-'vided for an appropriate hearing upon due notice before Leo J. Hallo-ran, Trial Examiner. , Said -hearing was held at Boston, Massachu-setts, on March 24,1944.The Company, the C. I. 0., and United Soap,Glycerin & Edible Oil Workers, Local 22050 (A. F. L.), herein calledthe A. F. L., appeared, participated, and were afforded full opportu-nity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.-,The record discloses that Local 165 is the organization more particularly concernedherein.All papers in this proceedingare hereby amended to reflect the true name of thepetitioner.2The record discloses that "Swift & Company, doing business as John P. Squire Com-pany," Is the correct name of the Company herein. All papers in this proceeding are herebyamended,to reflect the true name of the Company.56 N. L. R. B., No. 2.-5 6DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following: ,FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYSwift & Company, a Massachusetts corporation, operates, under thetrade name of John P. Squire Company, a plant located in Somervilleand Cambridge, Massachusetts, with which we are concerned herein.As part of the manufacturing processes conducted at said plant, theCompany operates a soap department, whose employees are the subjectof the instant proceeding.During the calendar year 1943, the Com-pany, purchased raw materials from points outside the State of Massa-chusetts valued in excess of $23,000,000.During the same period theCompany made sales of manufactured and finished products to pointsoutside the State of Massachusetts valued at more than $21,000,000.For the soap department alone, the Company purchased raw materialsfrom points outside the State of Massachusetts valued in excess of$900,000, and. sales of finished .products, of the department to pointsoutside the State of Massachusetts exceeded $2,000,000 in value.Wefind that the Company is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Packinghouse,Workers of America, Local 165, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employeesof the Company.Unit®d Soap,Glycerin& EdibleOil Workers,Local 22050,is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 7, 1943, the Company and the A. F. L. executed an agree=meat in which the Company recognized,the A. F. L. as the sole col-lective , bargaining agent for all regular, production and maintenanceemployees in its soap department.The agreement further providedthat it was to remain in full force and effect until April 7,,19.44,_andfrom-year-to-year thereafter, in the, absence of a desire by either party1,1944, the C. I. O. addressed a letter to the Company requestingrecognition as, the collective bargaining representative of certain ofits employees.The Company replied by letter on or- about February28, 1944, stating that it was currently operating under a contract withthe A. F. L., and refused to grant recognition to the C. I. O. in the SWIFT & COMPANYabsence of certification by the Board. In view of the timely presenta-tion of the representation claim of the C. I. 0., we find that the con-tract does not constitute a bar to a -present determination of repre-sentatives.I'A statement of a Board Field Examiner, introduced into evidenceat the hearing,, indicates that the C. I. O. represents a substantialnumber of employees in'the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSubstantially in accordance with a stipulation of the parties madeat the hearing, we find that all regular soap department productionand maintenance employees of the Company at its Cambridge plant,excluding salesmen, office and clerical employees, watchmen, outsidetruck drivers, executives, and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise 'effect changes inthe status of employees, or effectively recommend such action; consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who, were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Swift & Company,doing business as John P. Squire Company, Cambridge, Massachusetts,an election by secret ballot shall be conducted as early as possible, butHThe Field Examiner reported that the C I 0 submitted 28 membership cardsand that the Company employed65 employees in the unit hereinafter found appropriate.The A. F. L. relies upon its contract of April 7, 1943,for the establishment of its interest.4 The C. I. O. requested that it be designated upon the ballot as "United PackinghouseWorkers of America(CIO), Local 165." This request is hereby granted. 8DECISIONSOF' NATIONALLABOR RELATIONS BOARDnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of, the Regional Director for the FirstRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject' to Article III, Sections 10 and 11, of saidRules and,Regu'lations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including em-ployees who did, not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the-date of the election, to determine whether they desire tobe represented by United Packinghouse Workers of America (CIO),Local 165, or by United Soap, Glycerin & Edible Oil Workers, Local22050, affiliated with the American Federation of Labor, for the pur-poses of collective bargaining, or by neither.'